TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-06-00735-CV



                       Texas Department of Public Safety, Appellant

                                               v.

                               Sandra Scott Freitag, Appellee



   FROM THE DISTRICT COURT OF BASTROP COUNTY, 335TH JUDICIAL DISTRICT
     NO. 25,989, HONORABLE HAROLD ROBERT TOWSLEE, JUDGE PRESIDING



                           MEMORANDUM OPINION

              Appellant Texas Department of Public Safety has filed a motion to dismiss its appeal.

See Tex. R. App. P. 42.1(a)(1). Appellee Sandra Scott Freitag does not oppose the motion.

Accordingly, we grant appellant’s motion and dismiss the appeal. Id.




                                            W. Kenneth Law, Chief Justice


Before Chief Justice Law, Justices Puryear and Henson

Dismissed on Appellant’s Motion

Filed: January 25, 2007